Citation Nr: 0309806	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for chest pain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from March 1961 to 
December 1963 and from November 1965 to November 1984. 

This appeal arises from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for bronchitis, chest pain, hypertension, 
pneumonia, and a right knee injury.  The veteran filed a 
notice of disagreement and appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution; however, he did not 
perfect an appeal with respect to the right knee injury.  

The veteran testified before an RO hearing officer in May 
1999.  He had requested a hearing before a member of the 
Board, but later withdrew that request.  

In a written presentation submitted in September 2002, the 
veteran's representative noted that the claims folder did not 
contain a compensation and pension award (VA Form 21-8947) 
raising the veteran's combined service-connected award to 30 
percent.  This is referred to the RO for appropriate action.


REMAND

The Board has undertaken development of the claims pursuant 
to a new regulation that authorized the Board to develop 
evidence.  In January 2003, the veteran underwent an 
additional compensation and pension examination and in March 
2003, an addendum medical opinion was obtained.  In May 2003, 
however, the regulation authorizing the Board to develop 
evidence or to cure a procedural defect was invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
claims file now contains evidence developed by the Board 
pursuant to the invalidated regulation.  Thus, this case must 
be remanded to the RO to cure this procedural defect and to 
insure due process.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review all additional 
evidence received since the most recent 
supplemental statement of the case (SSOC) 
and readjudicate the claims.  If all the 
desired benefits are not granted, an 
appropriate SSOC should be furnished to 
the veteran and his representative.  They 
should be afforded an opportunity to 
respond to the SSOC before the claims 
folder is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




